Dismissed and Memorandum Opinion filed November 8, 2007







Dismissed
and Memorandum Opinion filed November 8, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00350-CR
____________
 
EX PARTE ALLEN BUSETA CUSTODIO
 
 

 
On Appeal from the
351st District Court
Harris County, Texas
Trial Court Cause No.
1109367
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of guilty pursuant to a plea bargain to the offense of robbery. 
In accordance with the terms of the agreement, the trial judge deferred
adjudication of guilt and placed appellant on community supervision for eight
years.  Subsequently, the State filed a motion to adjudicate guilt.  Appellant
was taken into custody and, on March 21, 2007, filed an application for a writ
of habeas corpus.  On April 5, 2007, the trial court denied the application. 
Appellant timely filed a notice of appeal from the trial court=s order.




On the
same day the trial court denied appellant=s application for writ of habeas
corpus, the trial court found appellant guilty of the offense of robbery and
assessed punishment at confinement for four years.  Appellant=s conviction renders his claim of
illegal restraint moot.  See Ex parte Morgan, 335 S.W.2d 766, 766 (Tex.
Crim. App. 1960); Ex parte Bennet, 818 S.W.2d 199, 200 (Tex. App.CHouston [14th Dist.] 1991, no pet.)
(stating that Awhere the premise of a habeas corpus application is destroyed by
subsequent developments, the legal issues raised thereunder are rendered moot.@).  Appellant is now legally confined
pursuant to a judgment of guilt in the underlying robbery case.  
Accordingly,
we dismiss appellant=s appeal as moot.
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 8, 2007.
Panel consists of Chief Justice Hedges, Justices Yates
and Frost.
Do Not Publish C Tex. R. App. P. 47.2(b).